IN THE SUPREME COURT OF THE STATE OF DEpLAWARE

DAVID M. WILLIAMS,                       §
                                         §
       Defendant Below,                  §   No. 227, 2019
       Appellant,                        §
                                         §   Court Below: Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 9803018202B (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: July 2, 2019
                          Decided: July 11, 2019

                                 ORDER

      On June 18, 2019, the Chief Deputy Clerk issued a notice, sent by certified

mail, directing the appellant to show cause why this appeal should not be dismissed

for the appellant’s failure to pay the Supreme Court filing fee or file a motion to

proceed in forma pauperis. On June 21, 2019, the Court received the certified mail

receipt indicating that the notice to show cause had been delivered to the appellant.

The appellant did not respond to the notice to show cause within the required ten-

day period; therefore, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                       Justice